DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 05/26/2020.
Claims 1 – 10 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Russell Jeide on August 11, 2021.

Claims:
1.  (Currently Amended)  A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving a request to provide an incentive management service to an application provider;
receiving, from the application provider, selection of an activity associated with a software application provided by the 

transmitting, via one or more networks, the webhook to the application provider for inclusion in the software application, wherein the software application is modified to include the webhook and the modified software application is distributed to a plurality of user devices, wherein activation of the webhook causes transmission of [[a ]]messages including at least respective [[a ]]user identifications;
monitoring incoming network communications for the messages including respective user identifications initiated by the webhook;
in response to identifying a message initiated by the webhook, determining: 
                        a user associated with [[the ]]a user identification included in the message; 
                        the activity associated with the webhook; and  
                        an incentive associated with the activity;
storing, in a user database, information regarding the determined incentive in association with the user identification; and
coordinating delivery of the incentive to the user.
3.   (Currently Amended) The computerized method of claim [[1]]2, wherein the messages initiated by the webhook are received from the application provider in response to an update to a user record in the user record database of the application provider.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claim 10), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claim 10):
generating a webhook associated with the selected activity, wherein the webhook is configured to activate upon performance by a user of the software application of the selected activity associated with the software application; 
transmitting, via one or more networks, the webhook to the application provider for inclusion in the software application, wherein the software application is modified to include the webhook and the modified software application is distributed to a plurality of user devices, wherein activation of the webhook causes transmission of messages including at least respective user identifications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194